Case 2:19-cv-00602-RGD-DEM Document 1 Filed 11/05/19 Page 1 of 3 PageID# 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION
                                   IN ADMIRALTY


EVENING PRAYER, INC.,                                 )
                                                      )
                       Plaintiff,                     )
                                                      )
                                                      )
v.                                                    )       Civil Action No. 2:19-cv-00602
                                                      )
M/V PRESIDENT FD ROOSEVELT                            )
(ex M/V MAULE (IMO No. 9400069)),                     )
her engines, tackle, appurtenances, etc., in rem,     )
                                                      )
                       Defendant.                     )


                                    VERIFIED COMPLAINT

               COMES NOW, EVENING PRAYER, INC., Plaintiff herein, and brings this, its

Verified Complaint, against the Defendant M/V PRESIDENT FD ROOSEVELT (ex M/V

MAULE, IMO No. 9400069), her engines, tackle, appurtenances, etc., in rem (hereinafter the

“MAULE”) as follows:

               1.      This is a case of admiralty and maritime jurisdiction. The Court has

subject matter jurisdiction pursuant to 28 U.S.C. § 1333, and this is an admiralty and maritime

claim and action within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure.

               2.      Venue is proper in this District as the MAULE is now, or will be during

the pendency of this action, within this District and within the jurisdiction of this Court by virtue

of the Letter of Undertaking given by Gard P. & I. (Bermuda) Ltd. on March 3, 2017, as security

for Plaintiff’s claims in lieu of an arrest of the MAULE (the “LOU”). The LOU contains an

agreement that a verified Statement of Right or Interest of the MAULE will be filed in this action
Case 2:19-cv-00602-RGD-DEM Document 1 Filed 11/05/19 Page 2 of 3 PageID# 2



pursuant to Rule C(6)(a) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions “irrespective of the vessel not being in the jurisdiction of the Court at the time

(and without raising any defenses as to her absence from said jurisdiction).” (A copy of said

Letter of Undertaking is attached as Exhibit 1.)

                                            The Parties

               3.      Plaintiff Evening Prayer, Inc. is a New York corporation and, at all

material times, was the owner of the commercial fishing vessel F/V EVENING PRAYER.

               4.      Defendant MAULE was and is an ocean-going containership currently

named the M/V PRESIDENT FD ROOSEVELT (IMO No. 9400069).

                                           The Collision

               5.      At approximately 04:49 LT / 09:49 UTC on December 8, 2016, in

approximate position 40.53° North, 071.15° West, while the MAULE was heading in a westerly

direction at a speed of approximately 19 knots en route to New York, New York and the

EVENING PRAYER was heading in a northeasterly direction at a speed of approximately 7

knots en route to new fishing grounds when the vessels collided.

               6.      At all material times, the MAULE was obliged to comply with, inter alia,

the provisions of the International Regulations for Preventing Collisions at Sea (“COLREGS”),

all as amended, and the general maritime law.

               7.      The collision occurred as a direct and proximate result of, inter alia, the

acts, omissions, negligence, unseaworthiness, fault, recklessness, lack of due care, and breaches

and violations of duties and law of the MAULE and her crew, including, but not limited to,

breaches and violations of the COLREGS and the general maritime law.




                                                -2-
Case 2:19-cv-00602-RGD-DEM Document 1 Filed 11/05/19 Page 3 of 3 PageID# 3



               8.     As a result of this collision, the EVENING PRAYER sustained extensive

hull damage and was out of service and unable to be employed for commercial fishing by

Plaintiff for approximately 98 days.

               9.     The hull damage to the EVENING PRAYER was repaired by Plaintiff for

a cost of $188,307.02. The loss of earnings incurred by Plaintiff as a result of the EVENING

PRAYER being out of service was $151,407.06. Additional losses were incurred by Plaintiff for

surveying and assessing the extensive hull damage sustained by the EVENING PRAYER in an

amount to be determined at trial.

               WHEREFORE, Plaintiff Evening Prayer, Inc. respectfully prays:

               a.     That judgment be issued against Defendant MAULE in the amount of

$339,714.08, plus interest and costs; and

               b.     That the Court issue such other and further relief as it deems appropriate.

Date: November 5, 2019

                                             EVENING PRAYER, INC.

                                             By:    /s/ David N. Ventker
                                                           Of Counsel

                                             David N. Ventker (VSB No. 29983)
                                             Marissa M. Henderson (VSB No. 44156)
                                             Ventker Henderson PLLC
                                             256 West Freemason Street
                                             Norfolk, Virginia 23510
                                             Telephone: (757) 625-1192
                                             Facsimile: (757) 625-1475
                                             dventker@ventkerlaw.com
                                             mhenderson@ventkerlaw.com




                                              -3-
